         Case: 1:18-cr-00217 Document #: 43 Filed: 03/01/19 Page 1 of 4 PageID #:94



                               IN TIIE I'MTED STAltsS DISTRIC'T COURT
                                                                                                   FILED
                                  NORTTIERN DISTMCT OF ILLINOIS
                                                 EASTBRN      I}]III$ION

                                                                                                    TTIOMASG BRUTOh!
                                                                                                ct,ERT( US. DISTRICT CCJRT

LINITED STATES OF AIVIERTC.A
            PIAINTIFF


             -vs-                                                     CA,SENO.   tn Lp a 17

 frra   1,/u; 5e4 rler                                                  JUDGE:    (z ,t   r V l:o inef m      c(   r'l
            DEFENDAT,IT




                              MOTION FOR SUBSIITUTION OF CO{'NSEL


   Defendant,     RrE4r/rrlt      5 eq "liO       f              - . , acting Pfr     se, hereby requests    that this
Honorable Oourt grant him leave to srrbstitute counsel. In support of tbis Motion, Defendant states:
   1.   Anorney,    Sfatti;EA Ul'It:.<                                  ,wasappoiutedbythiscourtandpursuantto
        the Criminal Justice Act to represent Defendant iu this matter.
   2. lreconcilable differenaes have dereloped between Defeudant and                                          Attomey
                     rl I f /:e.f p rt ce   5'                         , resulting in a complete breakdown of
        communication thus making it impossible for counsel to provide Defendant with an adequate defense.


  WHEREF'ORE, Defendafi, .Rfq,4/n/t                      SP   fr./4                       requests that this Honorable

Court order substitute counsel for Attorney


  Datedon   $rs   fnoll dayof A' - A,5                        ,zoLL.
                                                 Respectfully Submitte4

                                                   by:                                    a/
                                                                oefenda* Rf   /n4 I€,an/or-
                                                                                 44
                                                               REc# 53a 14 - 4A U
                                                               Address:
                                                                        '71 we5] Uatt Buren :*r..f
                 Case: 1:18-cr-00217 Document #: 43 Filed: 03/01/19 Page 2 of 4 PageID #:95


                                        CERTIFICATE OF $EBV:ICE



                 Defendant, F^a n     ,/al
                                  lea la          f      f
                                                , a non-attorney, states ulder perralties
          of perjury,th^ton                        20l3-,he served the foregoing
          MOTION FOR SUBSTITUTION OF COUNSEL upon:
                 Clerk of the Court
                 219 S. Dearborn SL                                 CaseNo.    lR C     i At'
                 Chicago,Illinois 6M04

          by placing same in the U.S. Mail depository at the Metropolitan Correctional Center, postage
          prepaid, before the hour of 5:00 P.m.



Datedon   this   halt dayof     0.   - d5        .   rol"L.




                                                                    Def€odant, Pro Se
                                                             {(fi
                                                 t- Jsi
                                                 -_ 6 ES
                                                 ? 9,r's
                                                  dt.\},

                                                  o \ t" \n
                                                 irSft
                                                 }-.- O                   A'
                                                    os \
                                                  ' .trr\-.-
                                                 s. J o \'
                                                 crf,\
                                                 $.o. o- .
                                                 \+R*s
                                                    3:i
                                                    *St
                                                             :\
                                                             (.I
               =                                             s
          R=
          !r:
          \:
                                                             a
                                                             C!

          o=                                                 *
{Jr                                                          \-
                                                             :
gr
':t
tt
 i.:      ==
+r                                                           c,
     I              C\ .LI        c\                         rt
p.
r.l                >t\-\                                     -t.
ll
         E=                 *t\   G                          Q,
(i       (o=        o,a
rll       1E       .s $]i
rI)                a\

            ) ,va
         s= HI                    +1
                         )        -(*
               r   t-1.*i  \,
                                  -J
                   :'o$ -l
                   c\
                   v\CJ"                            ,   ti
                   --
                                                    i'J
                                  R
                   \l' \n
                   "e\.    ]+-    -r
                   o              -J-
                   s'                                   F
                   s
                   *R                               ;.-            ir
                                                                        Case: 1:18-cr-00217 Document #: 43 Filed: 03/01/19 Page 3 of 4 PageID #:96




         f-.
         (\
         \s
         s
          \
          \)
          e\                           a   "ut

                                       a
Case: 1:18-cr-00217 Document #: 43 Filed: 03/01/19 Page 4 of 4 PageID #:97




                                                                                                             :Ebb
                                                                                                             >=!-=
                                                                                                                o6
                                                                                                             E- !.o       o
                                                                                                             dAOE
                                                                                                          }.; EE
                                                                                                          od:d
                                                                                                         *=:>
                                                                                    E                    € c -€
                                                                                   O                     €S!!?
                                                                                                         dLoq
                                                                                   1 !r.Jn
                                                                                   -l       -            p9LP
                                                                                   + aro                 6.coE
                                                                                   A (,P                 a j-3
                                                                                 F:;q S€€Ee
                                                                                 ? z= Er'HE
                                                                                 q 3^"    >-iJ                                q
                                                                                   >9 .sd E 6
                                                                                 5 NX
                                                                              vX 0c]\ Eg"5e R
                                                                              y23:Fs;d0s?i;o
                                                                                             f
                                                                                                                              ,
                                                                              i'<C i:SgE     3
                                                                             : j
                                                                                                     +co>€
                                                                             E          r            =pEIs
                                                                                                     H;s€5
                                                                             r l                     o   d    -q
                                                                             e,
                                                                             L                       3og-i -
                                                                                                     !(:
                                                                                                                      =
                                                                             g                           o oE
                                                                                                 g;q    5             E
                                                                                                 6 E -Z               o
                                                                                                 E-g-69
                                                                                                 qE-n
                                                                                                 o!ox                 -
                                                                                                F!;Eg
                                                                                                9I       b otr€
                                                                                                         >q:
                                                                                                -s
